Case 1:21-cv-01169-TCB Document 33-1 Filed 04/22/21 Page 1 of 4




                         Exhibit A
             Case 1:21-cv-01169-TCB Document 33-1 Filed 04/22/21 Page 2 of 4


                                                                                      Christian J. Steinmetz III
                                                                                     State Disciplinary Board
                                                                                                        Reply to:
                                                                                                        104 Marietta St., NW, Suite 100
                                                                                                        Atlanta, Georgia 30303-2743
                                                 April 15, 2021

    L. Lin Wood, Jr., Esq.                                              Via email only to
    663 Greenview Avenue NE                                             lwood@linwoodlaw.com
    Atlanta, GA 30305

           Re:     L. Lin Wood, Jr., Esq.
                   State Disciplinary Board Notice of Investigation # 210010

    Dear Mr. Wood:

           As the Board Member to whom your matter has been assigned, I am
    responsible for conducting a formal investigation into the grievance that is
    pending against you. I will report my findings to the full Board with a
    recommendation whether there is probable cause to believe that your conduct is
    in violation of the Georgia Rules of Professional Conduct. At present, I intend to
    report on your matter at the May 14, 2021 Meeting.

           The sworn response which you submitted to the Notice of Investigation
    issued in this matter does not address the conduct alleged in the Memorandum of
    Grievance. It would be helpful to have additional information from you so that I
    may fully understand your position regarding the various claims in the case. Of
    course, like the Rule 4-104 request that the Board made for you to undergo a
    mental health examination is completely voluntary, this request for additional
    information is also voluntary. If you choose not to provide the requested
    information, I will evaluate the case without the benefit of your perspective on
    the items requested. Whatever information you provide me in response to these
    requests will be kept confidential per the Board Rules.

           1.    The Board Grievance includes the sworn Complaint in the Wade, et
    al. vs. Wood lawsuit currently pending in the Superior Court of Fulton County.
    The Complaint and the information submitted by those Plaintiffs in response to
    the Bar’s investigative subpoena vividly describes abusive, incoherent telephone
    calls and email communication, and violent encounters with the Plaintiffs. Please


104 Marietta St. NW, Suite 100 · Atlanta, GA 30303-2743 · 404-527-8720 · Fax 404-527-8744 · www.gabar.org
                  This correspondence is CONFIDENTIAL under the rules of the Supreme Court of Georgia
        Case 1:21-cv-01169-TCB Document 33-1 Filed 04/22/21 Page 3 of 4
April 15, 2021 letter to L. Lin Wood, Jr., Esq.                                  CONFIDENTIAL
Re:       L. Lin Wood, Jr., Esq.
          State Disciplinary Board Notice of Investigation 210010
Page 2 of 3
_____________________________________________________________________________________________

provide any information that you wish the Board to consider that might explain
your conduct or put it into context. In particular, please explain why you
physically attacked your partners and made the threatening statements described
on pages 9 and 10 in the section of the Board Grievance titled “Allegations Taken
from Verified Complaint in Wade, et al. v. Wood, Fulton Sup. Ct. CAFN
2020CV339937”.

       2.    As listed in the Memorandum of Grievance, multiple courts have
ruled that you filed lawsuits which included statements that were false and that
you failed to meet basic standards of competence or to follow the courts’
procedural rules. While you may have provided some information in prior
communications, please take this request as your opportunity to provide any
additional response you wish the Board to consider regarding these Courts’
findings.

      3.    In King et al. v. Whitmer et al., U.S. District Court Eastern District of
Michigan, Case No. 2:20-cv-13134, did you file a motion for pro hac vice
admission, and if so did the Court rule on your motion? Has the Court ruled on
the motions for sanctions and if so, please provide a copy of the ruling.

       4.     In Pearson et al. v. Kemp et al., 1:20-cv-4809 U.S. District Court
Northern District of GA, why did you appeal the district court’s November 29,
2020, temporary restraining order? Why did you state in the appeal that the
district court denied plaintiff’s requested relief? Why did you file a Stipulation of
Dismissal after filing an Emergency Petition Under Rule 20 for Extraordinary Writ
of Mandamus in the U.S. Supreme Court?

        5.     In Feehan v. Wisc. Elections Comm'n, 20-cv-1771, U.S. District Court
Eastern District of Wisconsin, did you file a motion for pro hac vice admission, and
if so did the Court rule on your motion? Why did you file the Complaint on behalf
of Derrick Van Orden? Did you have his authority to name him as a plaintiff in
that lawsuit? Why did you fail to include a Proposed Order with the initial motion
that you filed? Why did you fail to ask for a hearing in the Proposed Order
attached to the Amended Motion? Why did you fail to provide the court with
        Case 1:21-cv-01169-TCB Document 33-1 Filed 04/22/21 Page 4 of 4
April 15, 2021 letter to L. Lin Wood, Jr., Esq.                                  CONFIDENTIAL
Re:       L. Lin Wood, Jr., Esq.
          State Disciplinary Board Notice of Investigation 210010
Page 3 of 3
_____________________________________________________________________________________________

defense counsel’s address? Why did you state you were filing documents under
seal when you did not?

      6.     In Bowyer v. Ducey, CV-20-02321, U.S. District Court, District of
Arizona did you file a motion for pro hac vice admission, and if so did the Court
rule on your motion? Did you present the Court with evidence in support of your
claims and if not, why not?

      7.     In Roslyn La Liberte vs. Joy Reid, 18-CV-5398, U.S. District Court
Eastern District of New York, why did you make the statements to the Court in a
January 11, 2021 conference that are detailed on page 7 of the Board Grievance?

      8.    You have repeatedly stated that your statements on social media are
protected by the First Amendment. Do you have any additional information or
comment that you would like to make regarding the statements outlined in the
Memorandum of Grievance?

      As I mentioned, it is my present intention to report on your case at the May
14, 2021 Board Meeting. In order that I may have adequate time to review any
responses you wish to provide to my inquiries above, please have them delivered
to me no later than Friday, May 7, 2021.

       Finally, March 15, 2021 was the deadline for your challenges to the
competency, qualifications or objectivity of members of the State Disciplinary
Board. I have reviewed your letter of March 19 and the statements that you
make about possible conflicts of interest. The Board will use the process outlined
within Rule 11 of the Internal Rules of the State Disciplinary Board
(https://www.gabar.org/Handbook/index.cfm#handbook/part5) to determine
whether any member should be disqualified from participating in decisions
regarding your case.
                                      Sincerely,

                                          Christian J. Steinmetz III
                                          CHRISTIAN J. STEINMETZ III
                                          Member, State Disciplinary Board
